DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2. Applicant's election with traverse of Group I, Species II, claims 1-9 in the reply filed on 07/01/2022 is acknowledged. The traversal is on the ground(s) that Species II is indivisible from Species I is not found persuasive. Depending on claim language and amendments these could be mutually exclusive and is therefore made FINAL. Furthermore for the species require a different field of search (e.g., searching different subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/01/2022.

Drawings
3. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a third substrate and a fourth substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4. Claims 1-9 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 defines a third substrate and ..a fourth substrate bonded to the third substrate but it is not clear how/where they are placed like the first and second substrates are defined and from drawings it is not marked which ones are these. Appropriate correction is required.

Claim 1 defines in line 14 “a stress to the first substrate” is not clear as it is previously defined already. Is it a second/different stress? Appropriate correction is required.

Claim 1 defines “a first magnification value”, “a second magnification value” are not clear what magnification value it is referring to or with compare to what value it is magnified? Therefore any value/amount of stress will be considered as the first and second magnification value for examination purpose.

Claims 2-9 are also rejected being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5. Claims 1-4, 8-9 are rejected under 35 U.S.C. 103 as being obvious over Tanaka et al (JP2013187393, applicant provided IDS) in view of Sugaya et al. (WO 2009/113312)

Regarding claim 1: Tanaka teaches in Fig. 1 about a bonding apparatus comprising:
a first stage 10 configured to hold a first substrate W1;
a second stage 12 configured to hold a second substrate W2, the second stage being opposed to the first stage;
a stress application portion 14 configured to apply a stress to the first substrate based on a first magnification value;
a calculator (claim 16 defines a surface shape measuring unit) configured to calculate the first magnification value based on a flatness (claim 17 uneven state of the surface) of the first substrate and a first equation, the first equation representing a relation between flatness of a third substrate, a second magnification value, and an amount of pattern misalignment between the third substrate and a fourth substrate bonded to the third substrate ([0043]); and
a controller configured to control the stress application portion to apply a stress to the first substrate on the first stage based on the first magnification value while the first and second substrates are bonded to each other (claim 21, 22).

Tanaka does not explicitly talk about third substrate and fourth substrate and the first equation representing a relation between flatness of a third substrate, a second magnification value, and an amount of pattern misalignment between the third substrate and a fourth substrate.

Sugaya teaches in Fig. 2B, 4B about third substrate and fourth substrate (bumps 22, 24, 26, 28, 30, 52, 54, 56, 58, and 60 have been interpreted as learning substrates (page 5) as based on the flatness of the height variations joint estimation unit 130 calculates with predetermined values) and the first equation representing a relation between flatness of a third substrate, a second magnification value, and an amount of pattern misalignment between the third substrate and a fourth substrate (page 7-8 describes about equation).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Sugaya’s teachings to Tanaka’s device to design a semiconductor device so that corresponding terminals are surely bonded when substrates are bonded (Sugaya, abstract).

Regarding claim 2: Sugaya teaches in page 7-8 wherein a plurality of the first equation is calculated for each flatness of a plurality of the third substrate, and
the calculator selects one of the first equation in accordance with the flatness of the first substrate and calculates the first magnification value (formulas 3 and 4 with the predetermined value).

Regarding claim 3: Sugaya teaches in pages 5, 7-8 wherein the first equation is a relational expression between the second magnification value and the flatness that the amount of pattern misalignment to be zero value (formulas 3 and 4 with the predetermined value, flatness, page 5 talks about alignment).

Regarding claim 4: Sugaya teaches in pages 5, 7-8 wherein the first equation is a relational expression between the magnification value and the flatness that the amount of pattern misalignment to be zero (formulas 3 and 4 with the predetermined value, flatness, page 5 talks about alignment).

Regarding claim 8: Sugaya teaches in page 5, 7-8 about further comprising:
a flatness measurement portion configured to measure flatness of the third substrate or the first substrate on the first stage;
a pattern-misalignment-amount measurement portion configured to measure the amounts of pattern misalignment by using a plurality of the third substrate and a plurality of the second magnification values while each of the third substrate and the fourth substrate are bonded to each other (formulas 3 and 4 with the predetermined value, flatness, page 5 talks about alignment); and
a storage 274 (Fig. 10) configured to store the first equation.

Regarding claim 9: Sugaya teaches in Fig. 5 about wherein the calculator performs spherical approximation for flatness of the third substrate or the first substrate to calculate the first equation or the first magnification value (talks about finite element method, material mechanics).

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to use a different mathematical mechanics with routine experiment and optimization since mathematical approximation is well known procedures. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Allowable Subject Matter
6. Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “wherein the calculator calculates, for each flatness C of a plurality of the third substrate, a coefficient k from an equation 1 by using the second magnification value S and an amount of pattern misalignment OL between the third substrate and the fourth substrate, where the equation 1 is OL=S + k x C, and
further calculates the first equation by substituting the calculated coefficient k into the equation 1”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897